Title: Benjamin Galloway to Thomas Jefferson, 1 January 1812
From: Galloway, Benjamin
To: Jefferson, Thomas


          
                  Sir. 
                   
                     City of Washington 
                     Jan 1st 1812.
           
		   The inclosed 
                     enclosed 
                  poetical production was placed in my hands a few days ago by an English Lady, Mrs 
                     Mary DeButts accompanied with an earnest request that I would cause it to be forwarded to you.
			 The abovementioned Lady is the Wife of Doctor Richard DeButts whose residence is in the State of Maryland immediately opposite the Town of Alexandria. The enclosed Extract is a verbatim et literatim Copy of an original Letter from the Author of the Poem (Mr Northmore) to Mrs DeButts. The
			 circumstance alluded to, which will probably prevent Mr Northmore from ever carrying into effect the design he had once contemplated of visiting the United States, is, that he has lately entered into the Holy Estate of Matrimony with a Miss Welby, the neice of Mrs Mary DeButts.
			 In conformity to the anxious
			 wish
			 and sollicitation, that a sure conveyance should be afforded of forwarding said work to you, I have delivered it to Mr Secretary Munroe: who has promised to carry Mrs DeButt’s wishes (quo ad hoc) into execution. The Author is an intimate acquaintance of said Lady; is an independant country Gentleman, of eight
			 thousand pounds per Year; a real 
                  Whigg, Mrs DeButts at the time of placing the Volume in my hands with the accompanying Extract intimated to me, that an acknowledgment by you of the having received said Poem, would be infinitely gratifying to the Author, as well as proof positive, that She 
                  had faithfully executed the commission with which her Friend had honoured her.
          Wishing you every earthly felicity
          I am, Sir, with consideration and respect Yours et cetera
                  Benjamin Galloway
        